Title: James Madison to Marquis de Lafayette, 21 August 1828
From: Madison, James
To: Lafayette


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                  Aug. 21. 1828.
                            
                        
                        
                        Mr. Borowski the Bearer, is very desirous of being presented to you, & has been recommended to me
                            from a source, and in terms, that make it a pleasure to give him this introduction. His estimable qualities and
                            interesting communications will, I doubt not, quickly satisfy you of his title to it Always & Affectionately
                            Yours
                        
                        
                            
                                James Madison
                            
                        
                    